Exhibit 10.81

SBA TELECOMMUNICATIONS, INC.

$375,000,000 8.000% Senior Notes due 2016

$375,000,000 8.250% Senior Notes due 2019

Purchase Agreement

July 21, 2009

Barclays Capital Inc.

Deutsche Bank Securities Inc.

J.P. Morgan Securities Inc.

As Representatives of the several

Initial Purchasers listed on

Schedule 1 hereto

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

SBA Telecommunications, Inc., a Florida corporation (the “Company”), and a
wholly owned subsidiary of SBA Communications Corporation, a Florida corporation
(the “Parent”), proposes to issue and sell to the several initial purchasers
listed on Schedule 1 hereto (collectively, the “Initial Purchasers”), for whom
you are acting as representatives (the “Representatives”), $375,000,000
principal amount of its 8.000% Senior Notes due 2016 (the “2016 Notes”) and
$375,000,000 principal amount of its 8.250% Senior Notes due 2019 (the “2019
Notes” and together with the 2016 Notes, the “Securities”). The Securities will
be issued pursuant to the Indenture, to be dated as of the Closing Date (as
defined in Section 2(c)) (as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with the terms thereof, the
“Indenture”), among the Company, the Parent and U.S. Bank National Association,
as trustee (the “Trustee”) and will be guaranteed on an unsecured senior basis
by the Parent (the “Parent Guarantee”).

The Securities will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom.

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined in Section 2(c)) and
substantially in the form attached



--------------------------------------------------------------------------------

hereto as Exhibit A (the “Registration Rights Agreement”), pursuant to which the
Company and the Parent will agree to file a registration statement with the
Securities and Exchange Commission (the “Commission”) relating to an offer to
exchange the Securities for an issue of securities registered with the SEC,
which we refer to as the Exchange Securities, with terms identical to the
Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate) or
alternatively under certain circumstances will agree to file a shelf
registration statement with the Commission relating to resales of the
Securities.

The Company hereby confirms its agreement with the Initial Purchasers concerning
the purchase and sale of the Securities, as follows:

1. Offering Memorandum. The Company and the Parent have prepared a preliminary
offering memorandum, dated July 20, 2009 (the “Preliminary Offering
Memorandum”), and will prepare an offering memorandum, dated the date hereof
(the “Final Offering Memorandum”), setting forth information concerning the
Company, the Parent, the Securities and the Parent Guarantee. Copies of the
Preliminary Offering Memorandum have been, and copies of the Final Offering
Memorandum will be, delivered by the Company and the Parent to the Initial
Purchasers pursuant to the terms of this Agreement. The Company and the Parent
hereby confirm that they have authorized the use of the Preliminary Offering
Memorandum, the other Time of Sale Information (as defined below) and the Final
Offering Memorandum in connection with the offering and resale of the Securities
by the Initial Purchasers in the manner contemplated by this Agreement.

Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Preliminary Offering Memorandum. References herein to the
Preliminary Offering Memorandum, the Time of Sale Information and the Final
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein.

At or prior to the time when sales of the Securities were first made or
confirmed by the Initial Purchasers (the “Time of Sale”), the following
information shall have been prepared (collectively, the “Time of Sale
Information”): the Preliminary Offering Memorandum, as supplemented and amended
by the written communications listed on Annex A hereto.

2. Purchase and Resale of the Securities by the Initial Purchasers. The Company
agrees to issue and sell the Securities to the several Initial Purchasers as
provided in this Agreement, and each Initial Purchaser, on the basis of the
representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, agrees, severally and not jointly, to purchase from
the Company the principal amount of Securities set forth opposite that Initial
Purchaser’s name in Schedule 1 hereto, plus any additional principal amount of
Securities which such Initial Purchaser may become obligated to purchase
pursuant to the provisions of Section 8, at a purchase price equal to 99.330% of
the principal amount of the 2016 Notes and 99.152% of the principal amount of
the 2019 Notes (the “Purchase Price”).

 

2



--------------------------------------------------------------------------------

(a) The Company and the Parent understand that the Initial Purchasers intend to
offer the Securities for resale on the terms set forth in the Time of Sale
Information and the Final Offering Memorandum. Each Initial Purchaser, severally
and not jointly represents, warrants and agrees with the Company that:

(i) it is a qualified institutional buyer (a “QIB”) within the meaning of Rule
144A under the Securities Act (“Rule 144A”) and an accredited investor within
the meaning of Rule 501(a) under the Securities Act;

(ii) it is purchasing the Securities pursuant to an exemption under the
Securities Act;

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and

(iv) it has solicited offers and will solicit offers for the Securities only
from, and has offered and sold and will offer, sell and deliver the Securities
only:

(A) within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A or if any such person is buying for one or
more institutional accounts for which such person is acting as fiduciary or
agent, only when such person has represented to it that each such account is a
QIB to whom notice has been given that such sale is being made in reliance on
Rule 144A.

(B) in accordance with the restrictions set forth in Annex C.

(b) The Company and the Parent acknowledge and agree that, subject to the terms
and conditions of this Agreement, the Initial Purchasers may offer and sell
Securities to or through any affiliates of the Initial Purchasers and that any
such affiliate may offer and sell Securities purchased by it to or through the
Initial Purchasers.

(c) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Initial
Purchasers at the offices of Simpson Thacher & Bartlett LLP, 425 Lexington
Avenue, New York, New York at 10:00 a.m., New York City time, on July 24, 2009,
or at such other time or place on the same or such other date, not later than
the fifth (5th) Business Day after July 21, 2009, as the Initial Purchasers and
the Company may agree upon in writing. The time and date of such payment for the
Securities is referred to herein as the “Closing Date.”

(d) Certificates for the Securities shall be in global form, registered in such
names and in such denominations as you shall request in writing not later than
one (1) full Business Day prior to the Closing Date. The certificates evidencing
the Securities shall be delivered to you on the Closing Date, for the account of
the Initial Purchasers, with any documentary stamp taxes or other taxes payable
in connection with the issuance of the Securities to the Initial Purchasers duly
paid by the Company, against payment of the Purchase Price therefor.

 

3



--------------------------------------------------------------------------------

(e) The Company and the Parent acknowledge and agree that each Initial Purchaser
is acting solely in the capacity of an arm’s length contractual counterparty to
the Company and the Parent with respect to the offering of Securities
contemplated hereby (including in connection with determining the terms of the
offering) and not as a financial advisor or a fiduciary to, or an agent of, the
Company, the Parent or any other person. Additionally, neither the
Representative nor any other Initial Purchaser is advising the Company, the
Parent or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Company and the Parent shall consult
with their own advisors concerning such matters and shall be responsible for
making their own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representative nor any other Initial
Purchaser has any responsibility or liability to the Company or the Parent with
respect thereto. Any review by the Representatives or any Initial Purchasers of
the Company, Parent and the transactions contemplated hereby or other matters
relating to such transactions will be performed solely for the benefit of the
Representatives or such Initial Purchasers and shall not be on behalf of the
Company, the Parent or any other person.

(f) Each Initial Purchaser agrees that, prior to or simultaneously with the
confirmation of sale by the Initial Purchaser to any purchaser of any of the
Securities purchased by the Initial Purchaser from the Company pursuant hereto,
the Initial Purchaser shall furnish to that purchaser a copy of the Time of Sale
Information. In addition to the foregoing, each Initial Purchaser acknowledges
and agrees that the Company, and for purposes of the opinions to be delivered to
the Initial Purchasers pursuant to Section 6(i) and (j), counsel for the Company
and for the Initial Purchasers, respectively, may rely upon the accuracy of the
representations and warranties of each Initial Purchaser and its compliance with
its agreements contained in this Section 2 (including Annex C hereto), and each
Initial Purchaser hereby consents to such reliance.

3. Representations and Warranties of the Company and the Parent. The Company and
the Parent jointly and severally represent and warrant to, and agree with, each
Initial Purchaser that:

(a) Preliminary Offering Memorandum, Time of Sale Information and Final Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date
will not, and the Final Offering Memorandum, as of the date hereof and as of the
Closing Date will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that the Company and the Parent make no representation or warranty with
respect to any information contained in or omitted from the Preliminary Offering
Memorandum, any Time of Sale Information or the Final Offering Memorandum in
reliance upon and in conformity with written information relating to the Initial
Purchasers furnished to the Company by or on behalf of the Initial Purchasers
through the Representatives expressly for use in the Preliminary Offering
Memorandum, the Time of Sale Information or the Final Offering Memorandum (the
“Initial Purchasers’ Information”), which information is identified in
Section 14.

 

4



--------------------------------------------------------------------------------

(b) Additional Written Communications. The Company and the Parent (including
their agents and representatives, other than the Initial Purchasers in their
capacity as such) have not made, used, prepared, authorized, approved or
referred to and will not prepare, make, use, authorize, approve or refer to any
written communication that constitutes an offer to sell or solicitation of an
offer to buy the Securities (each such communication by the Company, the Parent
or its agents and representatives (other than a communication referred to in
clauses (i) and (ii) below) an “Issuer Written Communication”) except for
(i) the Preliminary Offering Memorandum and the Final Offering Memorandum,
(ii) the documents listed on Annex A hereto, including a term sheet
substantially in the form of Annex B hereto, and (iii) other written
communications, in each case used in accordance with Section 4(c).

(c) Incorporated Documents. The documents incorporated by reference in the Time
of Sale Information and the Final Offering Memorandum, when they were filed with
the Commission, conformed in all material respects to the requirements of the
Securities Exchange Act of 1934, as amended and the applicable rules and
regulations of the Commission thereunder (the “Exchange Act”), and none of such
documents contained an untrue statement of a material fact or omitted to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Time of Sale Information
and the Final Offering Memorandum, when such documents are filed with the
Commission, will conform in all material respects to the requirements of the
Exchange Act, and will not contain an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(d) Financial Statements. The summary historical financial data of the Company
and the consolidated historical financial statements of the Parent, together
with the related notes thereto, included or incorporated by reference in each of
the Time of Sale Information and the Final Offering Memorandum fairly present
the financial position of each of the Company and its subsidiaries and the
Parent and its subsidiaries at the respective dates indicated and the results of
their operations and cash flows for the respective periods indicated, in each
case in accordance with generally accepted accounting principles (“GAAP”)
consistently applied throughout such periods. The other financial information
and data included or incorporated by reference in each of the Time of Sale
Information and the Final Offering Memorandum are, in all material respects,
accurately presented and prepared on a basis consistent with such financial
statements and the books and records of the Company and the Parent and its
subsidiaries.

(e) No Material Adverse Change. Neither the Company, the Parent nor any of their
respective subsidiaries has sustained, since the date of the latest audited
financial statements included or incorporated by reference in each of the Time
of Sale Information and the Final Offering Memorandum, any material loss or
interference with its business from fire, explosion, flood or other calamity,

 

5



--------------------------------------------------------------------------------

whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in each of the Time of Sale Information and the Final Offering
Memorandum; and, since such date, neither the Company, the Parent nor any of
their respective subsidiaries has incurred any liability or obligation, direct
or contingent, or entered into any transaction, in each case not in the ordinary
course of business, and that is material to the Company, the Parent and their
respective subsidiaries, taken as a whole; and, since such date, there has been
no dividend or distribution of any kind, declared, paid or made by the Parent
and there has been no change in the capital stock or long-term debt of the
Company, the Parent or their respective subsidiaries on a consolidated basis or
any material adverse change, or any development involving a prospective material
adverse change, in or affecting the general affairs, management, consolidated
financial position, stockholders’ equity, results of operations, business or
prospects of the Company, the Parent and their respective subsidiaries taken as
a whole, in each case otherwise than as set forth or contemplated in each of the
Time of Sale Information and the Final Offering Memorandum.

(f) Organization and Good Standing. Each of the Company and the Parent is duly
incorporated and validly existing and in good standing under the laws of Florida
with all requisite corporate power and authority to own, lease and operate its
properties and to conduct its business as described in each of the Time of Sale
Information and the Final Offering Memorandum, and is duly registered and
qualified to conduct its business and is in good standing in each jurisdiction
or place where the nature of its properties or the conduct of its business
requires such registration or qualification, except to the extent that the
failure to be duly registered or qualified or in good standing, would not,
individually or in the aggregate, have caused a material adverse effect on the
general affairs, management, consolidated financial position, stockholders’
equity, results of operations, business or prospects of the Company, the Parent
and their respective subsidiaries taken as a whole (a “Material Adverse
Effect”), and none of the subsidiaries of the Company and the Parent other than
SBA Senior Finance Inc., SBA Senior Finance II LLC, SBA Properties, Inc., SBA
Towers II, LLC, SBA Structures, Inc. and SBA Infrastructure LLC (collectively,
the “Significant Subsidiaries”) is a “significant subsidiary” as such term is
defined in Rule 405 under the Securities Act.

(g) Each of the subsidiaries of the Company is duly organized and validly
existing and in good standing under the laws of the jurisdiction of its
organization, with all requisite power and authority to own, lease and operate
its properties and is duly registered and qualified to conduct its business and
is in good standing in each jurisdiction or place where the nature of its
properties or the conduct of its business requires such registration or
qualification, except where the failure to be duly registered or qualified would
not, individually or in the aggregate, have caused a Material Adverse Effect.
The Company, the Parent and their respective subsidiaries, taken as a whole,
conduct their business as described in each of the Time of Sale Information and
the Final Offering Memorandum.

 

6



--------------------------------------------------------------------------------

(h) Capitalization of the Company and the Parent. The Parent has an authorized
capitalization as set forth in each of the Time of Sale Information and the
Final Offering Memorandum, and all of the issued shares of capital stock of the
Company and the Parent have been duly and validly authorized and issued, are
fully paid and non-assessable, and conform in all material respects to the
description thereof contained in each of the Time of Sale Information and the
Final Offering Memorandum and all the outstanding equity interests of the
Company are owned directly by Parent, free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim of any third party except as otherwise described in each of the Time of
Sale Information and the Final Offering Memorandum.

(i) Capitalization of the Parent’s Subsidiaries. All of the issued shares of
capital stock of each subsidiary of the Parent (including the Company) have been
duly authorized and validly issued and are fully paid and non-assessable, are
owned directly or indirectly by the Parent, and (except as set forth in each of
the Time of Sale Information and the Final Offering Memorandum with respect to
shares subject to liens under or pursuant to the Amended and Restated Loan and
Security Agreement, dated as of November 18, 2005, entered into among SBA
Properties, Inc., the additional borrowers that became a party thereto (see
below) and SBA CMBS-1 Depositor LLC and the Second Loan and Security Agreement
Supplement and Amendment, dated as of November 6, 2006, entered into among SBA
Properties, Inc., SBA Towers, Inc., SBA Puerto Rico, Inc., SBA Sites, Inc., SBA
Towers USVI, Inc., and SBA Structures, Inc., as borrowers, and Midland Loan
Services, Inc., as Servicer on behalf of LaSalle Bank National Association as
Trustee, as amended, supplemented or otherwise modified from time to time, the
“Mortgage Loan,” the Credit Agreement, dated as of January 18, 2008, by and
among SBA Senior Finance, Inc. (“Finance”), the lenders from time to time
parties thereto, Wachovia Bank, National Association and Lehman Commercial Paper
Inc. as co-syndication agents, Citicorp North America Inc. and JPMorgan Chase
Bank, N.A. as co-documentation agents and Toronto Dominion (Texas) LLC, as
administrative agent, as amended, supplemented or otherwise modified from time
to time (the “Revolving Senior Credit Agreement”), the Guarantee and Collateral
Agreement, dated as of January 18, 2008, by and among the Parent, the Company,
Finance and certain subsidiaries of Finance which are a party thereto
(collectively, the “Loan and Guarantee Parties”) in favor of Toronto Dominion
(Texas) LLC as administrative agent, as amended, supplemented or otherwise
modified from time to time (the “Guarantee Agreement”), and the Second Amended
and Restated Credit Agreement, made and entered into as of July 18, 2008 among
Optasite Towers LLC as borrower, the lenders from time to time parties thereto,
and Morgan Stanley Asset Funding Inc. as administrative agent and collateral
agent (the “Optasite Credit Facility”)) are free and clear of all liens,
encumbrances, equities, claims or adverse interests.

(j) Full Power. Each of the Company and the Parent has full right, power and
authority to execute and deliver this Agreement, the Securities, the Parent
Guarantee and the Indenture (including the Parent Guarantee set forth therein),
the Exchange Securities (including the related Parent Guarantee) and the
Registration Rights Agreement (collectively, the “Transaction Documents”), and
each of the Company and the Parent has full right, power and authority to
perform their respective obligations hereunder and

 

7



--------------------------------------------------------------------------------

thereunder; and, as of the Closing Date, all corporate action required to be
taken for the due and proper authorization, execution, issuance and delivery of
each of the Transaction Documents and the consummation of the transactions
contemplated thereby has been or will have been duly and validly taken.

(k) The Indenture. The Indenture has been duly authorized by the Company and the
Parent and, when duly executed and delivered in accordance with the terms by
each of the parties thereto, will constitute a valid and legally binding
instrument of the Company and Parent, enforceable against the Company and Parent
in accordance with its terms, subject, as to enforcement, to bankruptcy,
insolvency, reorganization and similar laws relating to or affecting creditors’
rights and to general equity principles; on the Closing Date, the Indenture will
conform in all material respects to the requirements of the Trust Indenture Act
of 1939, as amended (the “Trust Indenture Act”), and the rules and regulations
of the Commission applicable to an indenture that is qualified thereunder; and
the Indenture conforms in all material respects to the descriptions thereof in
each of the Time of Sale Information and the Final Offering Memorandum.

(l) The Securities and the Parent Guarantee. The Securities have been duly
authorized by the Company and, when duly executed, authenticated, issued and
delivered by the Company and paid for by the Initial Purchasers pursuant to this
Agreement and duly authenticated by the Trustee will have been duly executed,
authenticated, issued and delivered and will constitute valid and legally
binding obligations of the Company entitled to the benefits provided by the
Indenture, and will be enforceable in accordance with their terms, subject, as
to enforcement, to bankruptcy, insolvency, reorganization and similar laws
relating to or affecting creditors’ rights and to general equity principles; and
the Parent Guarantee has been duly authorized by Parent and, when the Securities
have been duly executed, authenticated, issued and delivered as provided in the
Indenture and paid for as provided herein, will be a valid and legally binding
obligation of the Parent, enforceable against the Parent in accordance with its
terms, subject, as to enforcement, to bankruptcy, insolvency, reorganization and
similar laws relating to or affecting rights and to general equity principles,
and will be entitled to the benefits of the Indenture; and the Securities and
the Parent Guarantee conform in all material respects to the descriptions
thereof in each of the Time of Sale Information and the Final Offering
Memorandum.

(m) Purchase and Registration Rights Agreements. This Agreement has been duly
and validly authorized, executed and delivered by the Company and the Parent;
and the Registration Rights Agreement has been duly and validly authorized by
the Company and the Parent and on the Closing Date will be duly executed and
delivered by the Company and the Parent and, when duly executed and delivered in
accordance with its terms by each of the parties thereto, will constitute a
valid and legally binding agreement of the Company and the Parent enforceable
against the Company and the Parent in accordance with its terms, subject, as to
enforcement, to bankruptcy, insolvency, reorganization and similar laws relating
to or affecting rights and to general equity principles, and except that rights
to indemnity and contribution thereunder may be limited by applicable law and
public policy.

 

8



--------------------------------------------------------------------------------

(n) The Exchange Securities. On the Closing Date, the Exchange Securities
(including the related Parent Guarantee) will have been duly authorized by the
Company and the Parent and, when duly executed, authenticated, issued and
delivered as contemplated by the Registration Rights Agreement, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Company, as issuer, and the Parent, as guarantor, enforceable
against the Company and the Parent in accordance with their terms, subject, as
to enforcement, to bankruptcy, insolvency, reorganization and similar laws
relating to or affecting rights and to general equity principles, and will be
entitled to the benefits of the Indenture.

(o) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Final Offering Memorandum. The
statements set forth in each of the Time of Sale Information and the Final
Offering Memorandum under the caption “Description of Notes,” insofar as they
purport to constitute a summary of the material terms of the Securities, under
the captions “Material United Stated Federal Income and Estate Tax
Considerations,” insofar as they purport to constitute summaries of the terms of
statutes, rules or regulations, or contracts and other documents, constitute
accurate summaries of the terms of such statutes, rules and regulations, and
contracts and other documents in all material respects.

(p) No Violation or Default. Neither the Company, Parent nor any of their
respective Significant Subsidiaries (i) is in violation of its charter or
by-laws, (ii) is in default, and no event has occurred which, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which it is a party or by which it is bound or to which any of its properties or
assets is subject or (iii) is in violation of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company, Parent or any of their respective subsidiaries or any of their
properties or assets, other than, a default or violation described in clauses
(ii) and (iii) which is not reasonably likely to have a Material Adverse Effect.

(q) No Conflicts. The execution, delivery and performance by the Company and the
Parent of each of the Transaction Documents to which it is a party, the issuance
and sale of the Securities (including the Parent Guarantee) and compliance by
the Company and Parent with this Agreement and the consummation of the
transactions contemplated by the Transaction Documents will not conflict with,
or result in a breach or violation of any of the terms or provisions of, or
(including with the giving of notice or the lapse of time or both) constitute a
default under (i) any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which the Company, the Parent or any of their
respective subsidiaries is a party or by which the Company, the Parent or any of
their respective subsidiaries is bound or to which any of the properties or
assets of the Company, the Parent or any of their respective subsidiaries is
subject, (ii) the provisions of the charter, by-laws or other organizational
documents of the Company, the Parent or any of their respective subsidiaries,
(iii) any internal policy of the Parent, the Company or any of their respective
subsidiaries or (iv) to the knowledge of the Company or the Parent, any statute
or any order, rule or regulation of any court or

 

9



--------------------------------------------------------------------------------

governmental agency or body having jurisdiction over the Company, the Parent or
any of their respective subsidiaries or any of their properties or assets,
except in the cases of clause (i) or (iv), such breaches, violations or defaults
that in the aggregate would not have a Material Adverse Effect.

(r) No Consents Required. No consent, approval, authorization or order of, or
filing or registration with, any court or governmental agency or body is
required for the execution, delivery and performance by the Company or the
Parent of each of the Transaction Documents, the issuance, authentication, sale
and delivery of the Securities (including the Parent Guarantee) in accordance
with the terms and conditions of the Indenture and compliance by the Company or
the Parent with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents, including the use of proceeds
therewith as described in the Time of Sale Information and the Final Offering
Memorandum, except for such consents, approvals, authorizations, orders, filings
and registrations or qualifications as may be required (i) under applicable
state securities laws in connection with the purchase and resale of the
Securities by the Initial Purchasers and (ii) with respect to the Exchange
Securities (including the related Parent Guarantee) under the Securities Act,
the Trust Indenture Act and applicable state securities laws as contemplated by
the Registration Rights Agreement.

(s) No Legal Impediment to Issuance. No action has been taken and no statute,
rule, regulation or order has been enacted, adopted or issued by any
governmental agency or body which prevents the issuance of the Securities
(including the Parent Guarantee) in accordance with the terms and conditions of
the Indenture or suspends the sale of the Securities (including the Parent
Guarantee) in any jurisdiction; no injunction, restraining order or order of any
nature by any federal or state court of competent jurisdiction has been issued
with respect to the Company, the Parent or any of their respective subsidiaries
which would prevent or suspend the issuance, authentication, sale or delivery of
the Securities (including the Parent Guarantee) or the use of the Time of Sale
Information or the Final Offering Memorandum in any jurisdiction; no action,
suit or proceeding is pending against or, to the best knowledge of the Company
or the Parent, threatened against or affecting the Company, the Parent or any of
their respective subsidiaries before any court or arbitrator or any governmental
agency, body or official, domestic or foreign, which could reasonably be
expected to interfere with or adversely affect the issuance of the Securities
(including the Parent Guarantee) or in any manner reasonably draws into question
the validity or enforceability of any of the Transaction Documents or any action
taken or to be taken pursuant thereto; and the Company and the Parent have
complied with any and all requests by any securities authority in any
jurisdiction for additional information to be included in the Time of Sale
Information and the Final Offering Memorandum.

(t) Legal Proceedings. There are no legal or governmental proceedings pending
or, to the knowledge of the Company, the Parent or any of their respective
subsidiaries, threatened against the Company, the Parent or any of their
respective subsidiaries or to which any of their respective properties is
subject, that are not disclosed in the Time of Sale Information and the Final
Offering Memorandum and which are reasonably likely to have a Material Adverse
Effect or to materially affect the issuance of the Securities (including the
Parent Guarantee).

 

10



--------------------------------------------------------------------------------

(u) Independent Accountants. Ernst & Young LLP, who have certified certain
financial statements of the Parent and its subsidiaries, whose report appears in
the Form 10-K incorporated by reference into the Time of Sale Information and
the Final Offering Memorandum and who have delivered the initial letter referred
to in Section 6(h), are independent public accountants as required by the
Securities Act and the applicable rules and regulations of the Commission
thereunder and were independent accountants under the rules and regulations of
the Public Company Accounting Oversight Board during the periods covered by the
financial statements on which they issued a report and which are incorporated by
reference into the Time of Sale Information and the Final Offering Memorandum.

(v) Title to Real and Personal Property. The Company, the Parent and each of
their respective subsidiaries have good and marketable title in fee simple to or
a leasehold interest or an easement interest in all real property and good and
valid title to all personal property owned by them, in each case free and clear
of all liens, encumbrances, defects, equities or claims except for as are
otherwise described in each of the Time of Sale Information and the Final
Offering Memorandum or such as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company, the Parent and their respective
subsidiaries; all assets held under lease by the Company, the Parent and their
respective subsidiaries are held by them under valid, subsisting and enforceable
leases, with such exceptions as are not material and do not materially interfere
with the use made and proposed to be made of such assets by the Company, the
Parent and their respective subsidiaries taken as a whole; and the present and
contemplated use of the assets owned or leased by the Company, the Parent and
their respective subsidiaries for the operation of towers is in compliance in
all material respects with all applicable zoning ordinances and regulations and
other laws and regulations where failure so to comply would result, or create
reasonable risk of resulting, in a Material Adverse Effect.

(w) Title to Intellectual Property. The Company, the Parent and each of their
respective subsidiaries own or possess adequate rights to use all patents,
patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, inventions, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) and licenses necessary for the
conduct of their respective businesses and have no reason to believe that the
conduct of their respective businesses will conflict with, and have not received
any notice of any claim of conflict with, any such rights of others, in each
case except as could not reasonably be expected to have a Material Adverse
Effect.

(x) No Undisclosed Relationships. No material relationship, direct or indirect,
exists between or among the Company, the Parent and their respective Significant
Subsidiaries on the one hand, and the directors, officers, stockholders,
affiliates, customers or

 

11



--------------------------------------------------------------------------------

suppliers of the Company, the Parent and their respective Significant
Subsidiaries on the other hand, that would be required by the Securities Act to
be described in a registration statement filed with the Commission and that is
not so described in each of the Time of Sale Information and the Final Offering
Memorandum.

(y) Investment Company Act. Neither the Company, the Parent nor any of their
respective subsidiaries is, and after giving effect to the offer and sale of the
Securities and the application of the proceeds therefrom as described under “Use
of Proceeds” in each of the Time of Sale Information and the Final Offering
Memorandum will be, an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder.

(z) Taxes. Each of the Company, the Parent and their respective subsidiaries has
filed all federal, state and local income and franchise tax returns required to
be filed through the date hereof and has paid all taxes due thereon except where
such failure would not have a Material Adverse Effect, and no tax deficiency has
been determined adversely to the Company, the Parent or any of their respective
subsidiaries nor does the Company, the Parent or any of their respective
subsidiaries have any knowledge of any tax deficiency which, if determined
adversely to the Company, would have a Material Adverse Effect.

(aa) FCC and FAA Matters. The Parent, the Company and their respective
subsidiaries (i) have duly and timely filed all material reports, registrations
and other material filings, if any, which are required to be filed by it or any
of its subsidiaries under the Communications Act of 1934, any similar or
successor federal statute, and the rules of the Federal Communications
Commission (the “FCC”) thereunder or any other applicable law, rule or
regulation of any governmental authority, including the FCC and the Federal
Aviation Authority (the “FAA”), other than such filings for which the failure to
file would not result, or would not be reasonably likely to result, in a
Material Adverse Effect and (ii) are in compliance with all such laws, rules,
regulations and ordinances, including those promulgated by the FCC and the FAA,
other than such compliance for which the failure to comply would not result, or
would not be reasonably likely to result, in a Material Adverse Effect. All
information provided by or on behalf of the Parent, the Company or any affiliate
in any material filing, if any, with the FCC and the FAA relating to the
business of the Company, the Parent and their respective subsidiaries was, to
the knowledge of such person at the time of filing, complete and correct in all
material respects when made, and the FCC and the FAA have been notified of any
substantial or significant changes in such information as may be required in
accordance with applicable requirements of law. The industry-related,
tower-related and customer-related data and estimates included or incorporated
by reference in each of the Time of Sale Information and the Final Offering
Memorandum are based on or derived from sources which the Company and the Parent
believes to be reliable and accurate. For each existing tower of the Company,
the Parent (or of their respective subsidiaries) not yet registered with the FCC
where registration will be required, the FCC’s grant of an application for
registration of such tower will not have a significant environmental effect as
defined under Section 1.1307(a) of the FCC’s rules.

 

12



--------------------------------------------------------------------------------

(bb) No Labor Disputes. Neither the Company, the Parent nor any of their
respective subsidiaries is involved in any strike or labor dispute with any
group of employees, and, to the knowledge of the Company, the Parent or any of
their respective subsidiaries, no such action or dispute is threatened, which
might be expected to have a Material Adverse Effect.

(cc) Compliance With Environmental Laws. There has been no storage, disposal,
generation, manufacture, refinement, transportation, handling or treatment of
toxic wastes, hazardous wastes or hazardous substances by the Company, the
Parent or any of their respective subsidiaries (or, to the knowledge of the
Company, the Parent any of their predecessors in interest) at, upon or from any
of the property now or previously owned or leased by the Company, the Parent or
any of their respective subsidiaries in violation of any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit or which would
require remedial action under any applicable law, ordinance, rule, regulation,
order, judgment, decree or permit, except for any violation or remedial action
which would not have, or could not be reasonably likely to have, singularly or
in the aggregate with all such violations and remedial actions, a Material
Adverse Effect; there has been no material spill, discharge, leak, emission,
injection, escape, dumping or release of any kind onto such property or into the
environment surrounding such property of any toxic wastes, medical wastes, solid
wastes, hazardous wastes or hazardous substances due to or caused by the
Company, the Parent or any of their respective subsidiaries or with respect to
which the Company, the Parent or any of their respective subsidiaries has
knowledge, except for any such spill, discharge, leak, emission, injection,
escape, dumping or release which would not have or would not be reasonably
likely to have, singularly or in the aggregate with all such spills, discharges,
leaks, emissions, injections, escapes, dumpings and releases, a Material Adverse
Effect; and the terms “hazardous wastes,” “toxic wastes,” “hazardous substances”
and “medical wastes” shall have the meanings specified in any applicable local,
state, federal and foreign laws or regulations with respect to environmental
protection.

(dd) Compliance With ERISA. The Company, the Parent and their respective
subsidiaries are in compliance in all material respects with all applicable
provisions of the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder (“ERISA”),
and each employee benefit plan (within the meaning of Section 3(3) of ERISA) for
which the Parent or any member of its “controlled group” (within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder (the “Code” and a “Plan,”
respectively)) could have any liability has been maintained in material
compliance with its terms and the requirements of any applicable statutes,
order, rules and regulations; no “reportable event” (as defined in
Section 4043(c) of ERISA) has occurred or is reasonably expected to occur with
respect to any Plan which is a “pension benefit plan” (as defined in
Section 3(2) of ERISA); no “prohibited transaction” (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) has occurred with respect to
any

 

13



--------------------------------------------------------------------------------

Plan, excluding transactions effected pursuant to a statutory or administrative
exemption; the Company, the Parent and their respective subsidiaries have not
incurred nor reasonably expect to incur liability under (i) Title IV of ERISA
with respect to termination of, or withdrawal from, any Plan which is a “pension
plan” or (ii) except where such liability would not have a Material Adverse
Effect, Sections 412 or 4971 of the Code; there has been no failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; and each Plan which is a “pension plan” that is intended to be qualified
under Section 401(a) of the Code is so qualified and nothing has occurred,
whether by action or by failure to act, which would cause the loss of such
qualification.

(ee) Disclosure Controls. The Parent has established and maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act), which (i) are designed to ensure that material information
relating to the Parent, including its consolidated subsidiaries, is made known
to the Parent’s principal executive officer and its principal financial officer
or persons performing similar functions by others within the Parent,
particularly during the periods in which the periodic reports required under the
Exchange Act are being prepared; (ii) have been evaluated for effectiveness as
of March 31, 2009; and (iii) are effective in all material respects to perform
the functions for which they were established. Based on the evaluation of its
disclosure controls and procedures as of March 31, 2009, the Parent is not aware
of (i) any significant deficiency in the design or operation of internal
controls which could adversely affect the Parent’s ability to record, process,
summarize and report financial data or any material weaknesses in internal
controls that has not been remedied, except as described in each of the Time of
Sale Information and the Final Offering Memorandum or (ii) any fraud, whether or
not material, that involves management or other employees who have a significant
role in the Parent’s internal controls. Since the date of the most recent
evaluation of such disclosure controls and procedures, there have been no
significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses.

(ff) Accounting Controls. The Parent and its subsidiaries have a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of its consolidated financial statements in conformity with GAAP and
to maintain accountability for assets; (iii) access to assets is permitted only
in accordance with management’s general or specific authorization; and (iv) the
reported accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(gg) Insurance. The Company, the Parent and each of their respective
subsidiaries carry, or are covered by, insurance in such amounts and covering
such risks as is adequate for the conduct of their respective businesses and the
value of their respective properties and as is customary for companies engaged
in similar businesses in similar industries.

 

14



--------------------------------------------------------------------------------

(hh) No Unlawful Payments. Neither the Company, the Parent nor their respective
subsidiaries, nor, to the Parent’s or the Company’s knowledge, any director,
officer, agent, employee or other person associated with or acting on behalf of
the Company, the Parent or their respective subsidiaries, has used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977; or made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.

(ii) Solvency. On the Closing Date and immediately after giving effect to the
issuance of the Securities and the consummation of the other transactions
related thereto as described in each of the Time of Sale Information and the
Final Offering Memorandum, each of the Company and Parent will be Solvent. As
used in this paragraph, the term “Solvent” means, with respect to a particular
date, that on such date (i) the present fair market value (or present fair
saleable value) of the assets of each of the Company or the Parent is not less
than the total amount required to pay the probable liabilities of the Company
and the Parent on its total existing debts and other liabilities (including
contingent liabilities, computed at the amount that, in light of all of the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability) as they become
absolute and matured; (ii) each of the Company and the Parent is able to realize
upon its assets and pay its debts and other liabilities (including such
contingent liabilities) as they mature and become due in the normal course of
business; (iii) assuming consummation of the issuance of the Securities as
contemplated by this Agreement, the Time of Sale Information and the Final
Offering Memorandum, neither the Company nor the Parent has incurred, and does
not propose to incur, debts that would be beyond its ability to pay as such
debts and other liabilities mature; (iv) neither the Company nor the Parent is
engaged in any business or transaction, and does not propose to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which the Company or the Parent is engaged; and (v) neither the
Company nor the Parent is a defendant in any civil action that would result in a
judgment that the Company or the Parent is or would become unable to satisfy.

(jj) No Restrictions on Subsidiaries. Except as described in the Time of Sale
Information or the Final Offering Memorandum, no subsidiary of the Company or
the Parent is currently prohibited, directly or indirectly, under any agreement
or other instrument to which it is a party or is subject, from paying any
dividends to the Company or the Parent, from making any other distribution on
such subsidiary’s capital stock, from repaying to the Company or the Parent any
loans or advances to such subsidiary from the Company or the Parent or from
transferring any of such subsidiary’s properties or assets to the Company or the
Parent or any other subsidiary of the Company or the Parent.

 

15



--------------------------------------------------------------------------------

(kk) Rule 144A Eligibility. On the Closing Date, the Securities and the Parent
Guarantee will not be of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
an automated inter-dealer quotation system; and each of the Preliminary Offering
Memorandum and the Final Offering Memorandum, as of its respective date,
contains all the information that, if requested by a prospective purchaser of
the Securities and the Parent Guarantee, would be required to be provided to
such prospective purchaser pursuant to Rule 144A(d)(4) under the Securities Act.

(ll) No Integration. Neither the Company, the Parent nor any of their affiliates
(as defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

(mm) No General Solicitation or Directed Selling Efforts. None of the Company,
the Parent, or any of their affiliates or any other person acting on its or
their behalf (other than the Initial Purchasers, as to which no representation
is made) has (i) solicited offers for, or offered or sold, the Securities by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act or
(ii) engaged in any directed selling efforts within the meaning of Regulation S
under the Securities Act (“Regulation S”), and all such persons have complied
with the offering restrictions requirement of Regulation S.

(nn) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 2(a) (including Annex
C hereto), it is not necessary, in connection with the issuance and sale of the
Securities to the Initial Purchasers and the offer, resale and delivery of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Final Offering Memorandum, to
register the Securities under the Securities Act or to qualify the Indenture
under the Trust Indenture Act.

(oo) No Stabilization. None of the Parent, the Company, nor to their knowledge,
any of their affiliates, has taken or may take, directly or indirectly, any
action designed to cause or result in, or which has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of the Securities.

(pp) Margin Rules. Neither the issuance, authentication, sale and delivery of
the Securities nor the application of the proceeds thereof by the Company as
described in each of the Time of Sale Information and the Final Offering
Memorandum will violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

(qq) Sarbanes-Oxley Act. The Parent is and, to the knowledge of the Parent, the
Parent’s directors and officers (in their capacities as such) are in compliance
in all material respects with any applicable provision of the U.S.
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith.

 

16



--------------------------------------------------------------------------------

4. Further Agreements of the Company and the Parent. The Company and the Parent
jointly and severally covenant and agree with the Initial Purchasers that:

(a) Delivery of Copies. The Company and the Parent will deliver to the Initial
Purchasers, without charge, as many copies of the Preliminary Offering
Memorandum, any other Time of Sale Information, any Issuer Written Communication
and the Final Offering Memorandum (including all amendments and supplements
thereto) as the Representatives may reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Preliminary Offering Memorandum or making or distributing any amendment or
supplement to any of the Time of Sale Information or the Final Offering
Memorandum, the Company and the Parent will furnish to the Initial Purchasers
and counsel for the Representatives a copy of the proposed Preliminary or Final
Offering Memorandum or such amendment or supplement for review, and will not
distribute any such proposed Preliminary or Final Offering Memorandum, amendment
or supplement to which the Representatives reasonably object.

(c) Additional Written Communications. Before using, authorizing, approving or
referring to any Issuer Written Communication, the Company and the Parent will
furnish to the Representatives and counsel for the Initial Purchasers a copy of
such written communication for review and will not use, authorize, approve or
refer to any such written communication to which the Representatives reasonably
object.

Prior to the Closing Date, the Company and the Parent will not issue any press
release or other communication directly or indirectly or hold any press
conference with respect to each of the Company or the Parent, its condition,
financial or otherwise, or earnings, business affairs or business prospects
(except for routine oral marketing communications in the ordinary course of
business and consistent with the past practices of the Company and the Parent
and of which the Representatives are notified), without the prior written
consent of the Representatives, unless in the judgment of the Company, the
Parent and its counsel, and after notification to the Representatives, such
press release or communication is required by law.

(d) Notice to the Initial Purchasers. The Company and the Parent will advise the
Representatives promptly, and confirm such advice in writing, (i) of the
occurrence of any event which makes any statement of a material fact made in any
of the Time of Sale Information, any Issuer Written Communication or the Final
Offering Memorandum (as then amended or supplemented) untrue or which requires
the making of any additions to or changes in any of the Time of Sale
Information, any Issuer Written Communication or the Final Offering Memorandum
(as then amended or supplemented) in order to make the statements therein, in
the light of the

 

17



--------------------------------------------------------------------------------

circumstances under which they were made, not misleading; (ii) of the issuance
by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Final Offering Memorandum or the initiation or, to the best
knowledge of the Company or the Parent, threatening of any proceeding for that
purpose; and (iii) of the receipt by the Company or the Parent of any notice
with respect to any suspension of the qualification of the Securities for offer
and sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and each of the Company and the Parent will use its reasonable
best efforts to prevent the issuance of any such order preventing or suspending
the use of any of the Time of Sale Information, any Issuer Written Communication
or the Final Offering Memorandum or suspending any such qualification of the
Securities and, if any such order is issued, will obtain as soon as possible the
withdrawal thereof.

(e) Ongoing Compliance of the Time of Sale Information and the Final Offering
Memorandum. (1) If at any time prior to the Closing Date (i) any event shall
occur or condition shall exist as a result of which any of the Time of Sale
Information as then amended or supplemented would include any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading or (ii) it is necessary to amend or supplement any of the
Time of Sale Information to comply with law, the Company and the Parent will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented (including, if applicable, such
document to be incorporated by reference therein) will not, in light of the
circumstances under which they were made, be misleading or so that the Time of
Sale Information will comply with law, and (2) if at any time prior to the
completion of the resale of the Securities by the Initial Purchasers (i) any
event shall occur or condition shall exist as a result of which the Final
Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances existing
when the Final Offering Memorandum is delivered to a purchaser, not misleading
or (ii) it is necessary to amend or supplement the Final Offering Memorandum to
comply with law, the Company and the Parent will immediately notify the Initial
Purchasers thereof and forthwith prepare and, subject to paragraph (b) above,
furnish to the Initial Purchasers such amendments or supplements to the Final
Offering Memorandum (or any document to be filed with the Commission and
incorporated by reference therein) as may be necessary so that the statements in
the Final Offering Memorandum as so amended or supplemented (including, if
applicable, such document to be incorporated by reference therein) will not, in
the light of the circumstances existing when the Final Offering Memorandum is
delivered to a purchaser, be misleading or so that the Final Offering Memorandum
will comply with law.

 

18



--------------------------------------------------------------------------------

(f) Blue Sky Compliance. The Company and the Parent will qualify the Securities
for offer and sale under the securities or Blue Sky laws of such jurisdictions
as the Representatives shall reasonably request and will continue such
qualifications in effect so long as required for the offering and resale of the
Securities; provided that neither the Company nor the Parent shall be required
to (i) qualify as a foreign corporation in any such jurisdiction where it would
not otherwise be required to so qualify, (ii) file any general consent to
service of process in any such jurisdiction or (iii) subject itself to taxation
in any such jurisdiction if it is not otherwise so subject.

(g) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Final Offering Memorandum under the heading “Use of Proceeds.”

(h) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities and prospective purchasers of the
Securities designated by such holders, upon the request of such holders or such
prospective purchasers, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act; provided, that the rules and
regulations of the Commission permit the Company and any direct or indirect
parent of the Company to report at such parent entity’s level on a consolidated
basis and subject to satisfaction of the conditions set forth in the Indenture,
this Section 4(h) is satisfied by furnishing financial information relating to
the Parent.

(i) DTC. The Company and the Parent will assist the Initial Purchasers in
arranging for the Securities to be eligible for clearance and settlement through
The Depository Trust Company (“DTC”).

(j) No Resales by the Company and the Parent. During the one-year period from
the Closing Date, the Company and the Parent will not, and will not permit any
of their affiliates (as defined in Rule 144 under the Securities Act) to, resell
any of the Securities that have been acquired by any of them, except for
Securities purchased by the Company, the Parent or any of their affiliates and
resold in a transaction registered under the Securities Act.

(k) No Integration. Neither the Company, the Parent nor any of their affiliates
(as defined in Rule 501(b) of Regulation D) or any other person acting on its or
their behalf (other than the Initial Purchasers, as to which no covenant is
given) will, directly or through any agent, sell, offer for sale, solicit offers
to buy or otherwise negotiate in respect of, any security (as defined in the
Securities Act), that is or will be integrated with the sale of the Securities
in a manner that would require registration of the Securities under the
Securities Act.

(l) No General Solicitation or Directed Selling Efforts. None of the Company,
the Parent or any of their affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no covenant is given)
will (i) solicit offers for, or

 

19



--------------------------------------------------------------------------------

offer or sell, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act; or (ii) offer, sell, contract to sell or otherwise dispose of,
directly or indirectly, any securities under circumstances where such offer,
sale, contract or disposition would cause the exemption afforded by Section 4(2)
of the Securities Act to cease to be applicable to the offering and sale of the
Securities as contemplated by this Agreement, any of the Time of Sale
Information and the Final Offering Memorandum; or (iii) engage in any directed
selling efforts within the meaning of Regulation S, and all such persons will
comply with the offering restrictions requirement of Regulation S.

(m) No Stabilization. None of the Parent, the Company, nor to their knowledge,
any of their affiliates, will take, directly or indirectly, any action designed
to or that could reasonably be expected to cause or result in any stabilization
or manipulation of the price of the Securities and none of the Parent, the
Company nor any of their affiliates has taken or will take, directly or
indirectly, any action prohibited by Regulation M under the Exchange Act in
connection with the offering of the Securities.

(n) Clear Market. During the period from the date hereof through and including
the date that is ninety (90) calendar days after the date hereof, the Company
and the Parent will not, without the prior written consent of the
Representatives, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Company, the Parent or their respective
subsidiaries and having a tenor of more than one year.

(o) No Action. Neither the Company nor the Parent will initiate any action prior
to the Closing Date which would require any of the Time of Sale Information or
the Final Offering Memorandum to be amended or supplemented pursuant to
Section 4(e).

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
severally represents and agrees that it has not and will not use, authorize use
of, refer to, or participate in the planning or use of, any written
communication that constitutes an offer to sell or the solicitation of an offer
to buy the Securities other than (i) the Time of Sale Information and the Final
Offering Memorandum, (ii) a written communication that contains no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) that was
not included (including through incorporation by reference) in the Time of Sale
Information or the Final Offering Memorandum, (iii) any written communication
listed on Annex A or prepared pursuant to Section 4(c) above, (iv) any written
communication prepared by the Initial Purchasers and approved by the Company in
advance in writing or (v) any written communication relating to or that contains
the terms of the Securities and/or other information that was included or
incorporated by reference in the Time of Sale Information or the Final Offering
Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase the Securities on the Closing Date as provided herein is
subject to the performance by the Company of its covenants and other obligations
hereunder and to the following additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company and the Parent contained herein shall be true and correct on the date
hereof and on and as of the Closing Date; and the statements of the Company and
the Parent and their officers made in any certificates delivered pursuant to
this Agreement shall be true and correct on and as of the Closing Date.

 

20



--------------------------------------------------------------------------------

(b) The Time of Sale Information and Final Offering Memorandum. The Time of Sale
Information and the Final Offering Memorandum (and any amendments or supplements
thereto) shall have been printed and copies distributed to the Initial
Purchasers as promptly as practicable on or following the date of this Agreement
or at such other date and time as to which the Representatives may agree. If any
event shall have occurred that requires the Company and the Parent under
Section 4(e) to prepare an amendment or supplement to any of the Time of Sale
Information and the Final Offering Memorandum, such amendment or supplement
shall have been prepared, the Representatives shall have been given a reasonable
opportunity to comment thereon, and copies thereof shall have been delivered to
the Initial Purchasers reasonably in advance of the Closing Date.

(c) Ongoing Compliance of the Time of Sale Information and Final Offering
Memorandum. The Initial Purchasers shall not have discovered and disclosed to
the Company (1) on or prior to the Closing Date that any of the Time of Sale
Information contains an untrue statement of fact which, in the opinion of
counsel for the Initial Purchasers, is material or omits to state any fact
which, in the opinion of such counsel, is material and is necessary to make the
statements therein not misleading and (2) on or prior to the Closing Date that
the Final Offering Memorandum (and any amendments or supplements thereto)
contains an untrue statement of fact which, in the opinion of counsel for the
Initial Purchasers, is material or omits to state any fact which, in the opinion
of such counsel, is material and necessary to make the statements therein not
misleading.

(d) Required Corporate Actions. All corporate proceedings and other legal
matters incident to the authorization, form and validity of the Transaction
Documents, the Time of Sale Information and the Final Offering Memorandum (and
any amendments or supplements thereto), and all other legal matters relating to
the Transaction Documents and the transactions contemplated thereby shall be
reasonably satisfactory in all material respects to counsel for the Initial
Purchasers, and the Company and the Parent shall have furnished to such counsel
all documents and information that they may reasonably request to enable them to
pass upon such matters.

(e) No Downgrade. Subsequent to the execution and delivery of this Agreement
(i) no downgrading shall have occurred in the rating accorded the Securities or
any other debt securities issued or guaranteed by the Company, the Parent or
their respective subsidiaries by any “nationally recognized statistical rating
organization,” as that term is defined by the Commission for purposes of

 

21



--------------------------------------------------------------------------------

Rule 436(g)(2) under the Securities Act and (ii) no such organization shall have
publicly announced that it has under surveillance or review, with possible
negative implications, or has changed its outlook with respect to its rating of
the Securities or any other debt securities issued or guaranteed by the Company,
the Parent or their respective subsidiaries.

(f) No Material Adverse Change. (i) Neither the Company, the Parent nor any of
their respective subsidiaries shall have sustained since the date of the latest
audited financial statements included or incorporated by reference in the Time
of Sale Information and the Final Offering Memorandum (exclusive of any
amendment or supplement thereto) any loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree,
otherwise than as set forth or contemplated in the Time of Sale Information and
the Final Offering Memorandum or (ii) otherwise than as set forth or
contemplated in the Time of Sale Information and the Final Offering Memorandum
(exclusive of any amendment or supplement thereto), since the date of the
Preliminary Offering Memorandum, there shall not have been any change in the
capital stock or long-term debt of the Company, the Parent or their respective
subsidiaries or any change, or any development involving a prospective change,
that would have a Material Adverse Effect, the effect of which, in any such case
described in clause (i) or (ii), is, in the judgment of the Representatives, so
material and adverse as to make it impracticable or inadvisable to proceed with
the payment for and delivery of the Securities being delivered on the Closing
Date on the terms and in the manner contemplated by this Agreement, the Time of
Sale Information and the Final Offering Memorandum (exclusive of any amendment
or supplement thereto).

(g) Officers’ Certificates. The Initial Purchasers shall have received on and as
of the Closing Date (1) a certificate of each of the Company’s and the Parent’s
chief executive officer or president and chief financial officer stating that
(i) such officers have carefully reviewed the Time of Sale Information and the
Final Offering Memorandum; (ii) to the best knowledge of such officers, the Time
of Sale Information, at the time of sale and at the Closing Date, did not, and
the Final Offering Memorandum, as of its date and at the Closing Date, did not
include any untrue statement of a material fact and did not omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and since the date of
each of the Time of Sale Information and the Final Offering Memorandum, no event
has occurred which should have been set forth in a supplement or amendment to
any of the Time of Sale Information and the Final Offering Memorandum so that
the Time of Sale Information and the Final Offering Memorandum (as so amended or
supplemented) would not include any untrue statement of a material fact and
would not omit to state a material fact necessary to make the statements
therein, under the light of the circumstances under which they were made, not
misleading; and (iii) as of the Closing Date the representations and warranties
of the Company and the Parent, as applicable, in this Agreement are true and
correct, the Company and the Parent, as applicable, have complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date and (2) a certificate of the Company’s
chief financial officer, dated the date of this Agreement, substantially in the
form of the attached hereto as Annex E.

 

22



--------------------------------------------------------------------------------

(h) Comfort Letters. On the date of this Agreement and on the Closing Date
Ernst & Young LLP shall have furnished to the Initial Purchasers, at the request
of the Company and the Parent, letters, dated the respective dates of delivery
thereof and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Initial Purchasers, containing statements and
information of the type customarily included in accountants’ “comfort letters”
to underwriters with respect to the financial statements and certain financial
information contained or incorporated by reference in each of the Time of Sale
Information and the Final Offering Memorandum; provided that the letter
delivered on the Closing Date shall use a “cut-off” date no more than three
(3) Business Days prior to such Closing Date.

(i) Opinion of Counsel for the Company. Holland & Knight LLP, counsel for the
Company and the Parent, shall have furnished to the Initial Purchasers, at the
request of the Company and the Parent, their written opinion, dated the Closing
Date and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Initial Purchasers, to the effect set forth in Annex D
hereto.

(j) Opinion and Statement of Counsel for the Initial Purchasers. The Initial
Purchasers shall have received on and as of the Closing Date an opinion and
statement of Simpson Thacher & Bartlett LLP, counsel for the Initial Purchasers,
with respect to such matters as the Initial Purchasers may reasonably request,
and such counsel shall have received such documents and information as they may
reasonably request to enable them to pass upon such matters.

(k) Opinion of FCC Counsel for the Company. Wiley Rein LLP, FCC counsel for the
Company and the Parent, shall have furnished to the Initial Purchasers, at the
request of the Company and the Parent, their written opinion, dated the Closing
Date and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Initial Purchasers.

(l) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Parent Guarantee; and no injunction or order of any federal,
state or foreign court shall have been issued that would, as of the Closing
Date, prevent the issuance or sale of the Securities or the issuance of the
Parent Guarantee.

(m) No Rule 144A or Regulation S Invalidation. There shall not have occurred any
invalidation of Rule 144A or Regulation S under the Securities Act by any court
or withdrawal or proposed withdrawal of any rule or regulation under the
Securities Act or the Exchange Act by the Commission or any amendment or
proposed amendment thereof by the Commission which in the judgment of the
Representatives would materially impair the ability of the Initial Purchasers to
purchase, hold or effect resales of the Securities contemplated hereby.

 

23



--------------------------------------------------------------------------------

(n) Good Standing. The Representatives shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company, the
Parent and their respective subsidiaries listed on Schedule 2 in their
respective jurisdictions of incorporation or formation and their good standing
as foreign entities in such other jurisdictions as the Representatives may
reasonably request, in each case in writing or any standard form of
telecommunication from the appropriate governmental authorities of such
jurisdictions.

(o) Indenture and Securities. The Indenture shall have been duly executed and
delivered by the Company, the Parent and the Trustee, and the Securities shall
have been duly executed and delivered by the Parent, the Company and duly
authenticated by the Trustee.

(p) Registration Rights Agreement. The Initial Purchasers shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company and the Parent.

(q) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(r) Transactions. On or before the Closing Date, SBA Senior Finance shall have
entered into the Amendment and Restatement, dated as of July 24, 2009, of the
Revolving Senior Credit Agreement on substantially the terms described in each
of the Time of Sale Information and the Final Offering Memorandum and otherwise
in form and substance reasonably satisfactory to the Representatives, no default
shall exist thereunder and the Initial Purchasers shall receive conformed
counterparts thereof entered into and received thereunder in connection with the
closing of the amendment to the Revolving Senior Credit Agreement.

(s) No Default. There shall exist at and as of the Closing Date no conditions
that would constitute a default (or an event that with notice or the lapse of
time, or both, would constitute a default) under the Mortgage Loan, the
Revolving Senior Credit Agreement (as amended) and the Optasite Credit Facility.

(t) Market Events. Subsequent to the execution and delivery of this Agreement
there shall not have occurred any of the following: (i) trading in securities
generally on the NYSE, the NASDAQ Global Select Market, the NASDAQ Global Market
or the American Stock Exchange or in the over-the-counter market, or trading in
any securities of the Company or the Parent on any exchange or in the
over-the-counter market, shall have been suspended or minimum prices shall have
been established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a material disruption in securities settlement, payment or
clearance services in the United States, (iii) a banking moratorium shall have
been declared by federal or state authorities, (iv) any attack on, outbreak or
escalation of hostilities or act of

 

24



--------------------------------------------------------------------------------

terrorism involving the United States, any declaration of war by Congress or any
other national or international calamity, crisis or emergency if, in the
judgment of the Representatives, the effect of any such attack, outbreak,
escalation, act, declaration, calamity, crisis or emergency makes it impractical
or inadvisable to proceed with the completion of the offering or sale of and
payment for the Securities, or (v) the occurrence of any other calamity, crisis
(including without limitation as a result of terrorist activities), or material
adverse change in general economic, political or financial conditions (or the
effect of international conditions on the financial markets in the United States
shall be such) as to make it, in the judgment of the Representatives,
impracticable or inadvisable to proceed with the public offering, sale or
delivery of the Securities being delivered on the Closing Date on the terms and
in the manner contemplated by this Agreement, the Time of Sale Information and
the Final Offering Memorandum or that, in the judgment of the Representatives,
would materially and adversely affect the financial markets or the markets for
the Securities and/or debt securities.

(u) Additional Documents. On or prior to the Closing Date, the Company and the
Parent shall have furnished to the Representatives such further certificates and
documents as the Representatives may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. Each of the Company and the
Parent jointly and severally agrees to indemnify and hold harmless each Initial
Purchaser, their respective affiliates, directors and officers and each person,
if any, who controls such Initial Purchasers within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, from and against any and
all losses, claims, damages and liabilities (including, without limitation,
legal fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), in any materials or information provided to investors by,
or with the approval of, the Company in connection with the marketing of the
offering of the Securities or in any information provided by the Company
pursuant to Section 4(e), any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any Initial Purchasers’
Information.

 

25



--------------------------------------------------------------------------------

(b) Indemnification of the Company and the Parent. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company
and the Parent, each of their respective affiliates, directors and officers and
each person, if any, who controls the Company and the Parent within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act to the
same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any Initial Purchasers’
Information furnished to the Company in writing by such Initial Purchaser
through the Representatives expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto).

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for the Initial Purchasers, their respective affiliates, directors
and officers

 

26



--------------------------------------------------------------------------------

and any control persons of the Initial Purchasers shall be designated in writing
by the Initial Purchasers and any such separate firm for the Company and the
Parent, their respective directors and officers and any control persons of the
Company and the Parent shall be designated in writing by the Company or the
Parent. The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than thirty
(30) calendar days after receipt by the Indemnifying Person of such request and
(ii) the Indemnifying Person shall not have reimbursed the Indemnified Person in
accordance with such request prior to the date of such settlement. No
Indemnifying Person shall, without the written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Person,
unless such settlement (x) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Parent on the one hand and the Initial
Purchasers on the other from the offering of the Securities or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) but also the relative fault of the Company and the Parent on
the one hand and the Initial Purchasers on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Parent on the one hand and the
Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities. The relative
fault of the Company and the Parent on the one hand and the Initial Purchasers
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a

 

27



--------------------------------------------------------------------------------

material fact relates to the information supplied by the Company or the Parent
or Initial Purchasers’ Information supplied by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

(e) Limitation on Liability. The Company, the Parent and the Initial Purchasers
agree that it would not be just and equitable if contribution pursuant to this
Section 7 were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in paragraph (d) above. The amount paid or payable by an Indemnified Person
as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall the Initial Purchasers be required to contribute
any amount in excess of the amount by which the total discounts and commissions
received by the Initial Purchasers with respect to the offering of the
Securities exceeds the amount of any damages that the Initial Purchasers have
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to paragraph (d) above are several in proportion to their respective
purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8. Defaulting Initial Purchasers. If, on the Closing Date, any Initial Purchaser
defaults in the performance of its obligations under this Agreement, the
remaining non-defaulting Initial Purchasers shall be obligated to purchase the
Securities that the defaulting Initial Purchasers agreed but failed to purchase
on such Closing Date in the respective proportions which the principal amount of
the Securities set forth opposite the name of each remaining non-defaulting
Initial Purchaser in Schedule 1 hereto bears to the aggregate principal amount
of the Securities set forth opposite the names of all the remaining
non-defaulting Initial Purchasers in Schedule 1 hereto; provided, however, that
the remaining non-defaulting Initial Purchasers shall not be obligated to
purchase any of the Securities on such Closing Date if the aggregate principal
amount of the Securities that the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase on such date exceeds 9.09% of the
aggregate principal amount of the Securities to be purchased on such Closing
Date and any remaining non-defaulting Initial Purchaser shall not be obligated
to purchase more than 110% of the principal amount of the Securities that it
agreed to purchase on such Closing Date pursuant to the terms of Section 2. If
the foregoing maximums are exceeded, the remaining non-defaulting Initial
Purchasers shall have the right, but shall not be obligated, to purchase, in
such proportion as may be agreed upon among them, all the Securities to be
purchased on such Closing Date. If the remaining

 

28



--------------------------------------------------------------------------------

Initial Purchasers do not elect to purchase the principal amount of Securities
that the defaulting Initial Purchaser or Initial Purchasers agreed but failed to
purchase on such Closing Date this Agreement shall terminate without liability
on the part of any non-defaulting Initial Purchaser or the Company, except that
the Company will continue to be liable for the payment of expenses to the extent
set forth in Section 10. As used in this Agreement, the term “Initial Purchaser”
includes, for all purposes of this Agreement unless the context requires
otherwise, any party not listed in Schedule 1 hereto that, pursuant to this
Section 8, purchases Securities that a defaulting Initial Purchaser agreed but
failed to purchase.

Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company for damages caused by its default. If other
Initial Purchasers are obligated or agree to purchase the Securities of a
defaulting or withdrawing Initial Purchaser, either the remaining Initial
Purchasers or the Company may postpone the Closing Date for up to seven (7) full
Business Days in order to effect any changes that in the opinion of counsel for
the Company or counsel for the Initial Purchasers may be necessary in the Time
of Sale Information, the Final Offering Memorandum or in any other document or
arrangement.

9. Termination. The obligations of the Initial Purchasers hereunder may be
terminated by the Initial Purchasers, in the absolute discretion of the Initial
Purchasers, by notice given to the Company prior to the delivery of and payment
for the Securities if, prior to that time, any of the events described in
Section 6(e), 6(f), 6(l), 6(m) and 6(t) shall have occurred.

10. Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company and
the Parent jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any taxes payable
in that connection; (ii) the costs incident to the preparation and printing of
the Preliminary Offering Memorandum, any Issuer Written Communication, any Time
of Sale Information and the Final Offering Memorandum (including all exhibits,
amendments and supplements thereto) and the distribution thereof; (iii) the
costs of reproducing and distributing each of the Transaction Documents;
(iv) the fees and expenses of the Company’s and Parent’s counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Initial Purchasers
may designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers not to exceed $15,000); (viii) any fees charged by rating agencies
for rating the Securities; (ix) the fees and expenses of the Trustee and any
paying agent (including related fees and expenses of any counsel to such
parties); (x) all expenses and application fees incurred in connection with the
approval of the Securities for book-entry transfer by DTC; and (xi) all expenses
incurred by the Company in connection with any “road show” presentation to
potential investors.

 

29



--------------------------------------------------------------------------------

(b) If (i) this Agreement is terminated pursuant to Section 9 (other than due to
the events described in Section 6(l) and 6(m)), (ii) the Company for any reason
fails to tender the Securities for delivery to the Initial Purchasers or
(iii) the Initial Purchasers decline to purchase the Securities for any reason
permitted under this Agreement, the Company and the Parent jointly and severally
agree to reimburse the Initial Purchasers for all out-of-pocket costs and
expenses (including the fees and expenses of their counsel) reasonably incurred
by the Initial Purchasers in connection with this Agreement and the proposed
purchase and resale of the Securities contemplated hereby.

11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of the Initial Purchasers referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from the Initial Purchasers shall be deemed to be a successor merely by reason
of such purchase.

12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Parent and the
Initial Purchasers contained in this Agreement or made by or on behalf of the
Company, the Parent or the Initial Purchasers pursuant to this Agreement or any
certificate delivered pursuant hereto shall survive the delivery of and payment
for the Securities and shall remain in full force and effect, regardless of any
termination of this Agreement or any investigation made by or on behalf of the
Company, the Parent or the Initial Purchasers.

13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “Business Day” means any day
other than a Saturday, a Sunday or a day on which banking institutions in New
York, New York are authorized or required by law or executive order to remain
closed; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; and (d) the term “written communication” has the meaning set
forth in Rule 405 under the Securities Act.

14. Initial Purchasers’ Information. The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the Initial Purchasers’ Information
consists solely of the following information in the Time of Sale Information or
the Final Offering Memorandum: the statements in the third paragraph, the second
sentence of the fifth paragraph, the second, fourth and fifth sentences of the
eighth paragraph and the ninth paragraph under “Plan of Distribution” in the
Final Offering Memorandum.

 

30



--------------------------------------------------------------------------------

15. Miscellaneous. (a) Authority of the Representatives. Any action by the
Initial Purchasers hereunder may be taken by the Representatives on behalf of
the Initial Purchasers, and any such action taken by the Representatives shall
be binding upon the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Initial Purchasers c/o Barclays Capital Inc.,
745 Seventh Avenue, New York, New York 10019, Attention: Syndicate Registration
with a copy to: (i) c/o J.P. Morgan Securities Inc., 270 Park Avenue, 5th floor,
NY NY 10017, Attention: Jessica Kearns and (ii) Simpson Thacher & Bartlett LLP,
425 Lexington Avenue, New York, New York 10017; Attention: Risë Norman, Esq.
(Fax: (212) 455-2502), and with a copy, in the case of any notice pursuant to
Section 7, to the Director of Litigation, Office of the General Counsel,
Barclays Capital Inc., 745 Seventh Avenue, New York, New York 10019. Notices to
the Company shall be given to it at SBA Communications Corporation, 5900 Broken
Sound Parkway NW, Boca Raton, Florida 33487; Attention: Jeffrey A. Stoops (fax:
(561) 997-0343) and Attention: Thomas P. Hunt (fax: (561) 989-2941), with a copy
to Holland & Knight LLP, 701 Brickell Avenue, Suite 3100, Miami, Florida 33131;
Attention: Kara L. MacCullough, Esq. (fax: (305) 679-6311).

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York.

(d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(f) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

31



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, SBA COMMUNICATIONS CORPORATION By:  

/s/ Jeffrey A. Stoops

Name:   Jeffrey A. Stoops Title:   President and Chief Executive Officer SBA
TELECOMMUNICATIONS INC. By:  

/s/ Jeffrey A. Stoops

Name:   Jeffrey A. Stoops Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

Accepted: July 21, 2009

 

BARCLAYS CAPITAL INC. By:  

/s/ Robert H. Chen

Name:   Robert H. Chen Title:   Managing Director DEUTSCHE BANK SECURITIES INC.
By:  

/s/ Malcolm Morris

Name:   Malcolm Morris Title:   Managing Director By:  

/s/ Edward B. Dunn

Name:   Edward B. Dunn Title:   Managing Director J.P. MORGAN SECURITIES INC.
By:  

/s/ Paul K. Finger

Name:   Paul K. Finger Title:   Executive Director

Each for itself and as a Representative of the other Initial Purchasers.



--------------------------------------------------------------------------------

Schedule 1

Initial Purchasers

 

Initial Purchasers

   Principal
Amount
of 2016 Notes    Principal
Amount
of 2019 Notes

Barclays Capital Inc.

   $ 117,500,000    $ 117,500,000

Deutsche Bank Securities Inc.

     68,750,000      68,750,000

J.P. Morgan Securities Inc.

     68,750,000      68,750,000

Citigroup Global Markets Inc.

     30,000,000      30,000,000

RBS Securities Inc.

     30,000,000      30,000,000

TD Securities (USA) LLC

     30,000,000      30,000,000

Wells Fargo Securities, LLC

     30,000,000      30,000,000

Total

   $ 375,000,000    $ 375,000,000              



--------------------------------------------------------------------------------

Schedule 2

Subsidiaries Providing Good Standing Certificates

 

SBA Senior Finance, Inc. SBA Senior Finance II LLC SBA Properties, Inc. SBA
Towers II, LLC SBA Structures, Inc. SBA Infrastructure, LLC